Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the amendments filed 10/06/2021. Claims 1-5 and 7-13 have been amended, claim 6 has been cancelled, and claims 14-15 have been added. Claims 1-5, and 7-15 are currently pending.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2021 was filed before the mailing date of the first office action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.	

Response to Arguments
Claim 6 has been cancelled, therefore the rejections of claim 6 no longer stand.
In light of Applicant’s amendments to the specification, the objection to paragraphs [0032], [0034]-[0035], [0057]-[0059], [0061]-[0063], [0077], and [0086] have been withdrawn.
In light of Applicant’s amendment, the objection to claim 12 has been withdrawn.
In light of Applicant’s amendment, the 112(b) rejection of claim 10 has been withdrawn.
Applicant’s amendments and arguments regarding the 101 rejection have been fully considered but they are not persuasive. Applicant's argues on pages 15-16 that the additional elements of the claims impose a meaningful limit on the judicial exception and integrate the judicial exception into a practical application; however, the limitations directed to selecting a particular apparatus to use are not claimed in a way that excludes them from being generic computer components that perform selection in the same way a person could as a mental step. That is, the claims do not recite how the selection section is configured to select a use apparatus in a way that requires a specific computer function that could not be performed in the mind. Claims 8-9 recite a specific contribution prediction model, which is a specific computer function that could not be performed in the mind, and therefore these claims have not been rejected under the 101 analysis. The 101 rejection has been updated to include the amended limitations and to clarify the reasoning given for the limitations that were not amended.
Applicant’s amendments and arguments regarding the prior art rejection have been fully considered but they are not persuasive. Applicant argues on page 17 that the Oguma reference does not consider selection of sensors based on whether or not the sensors contribute to prediction, Examiner respectfully points out that the Oguma reference was not relied upon to teach limitations regarding prediction contribution in the previous action. Applicant also argues on page 19 that the application apparatuses in Takaoka merely receive information and do not transmit observation information to be used in prediction; however, Takaoka is directed to finding relevant sensors that can be used to estimate values for a sensor that has failed. The combination of transmitted and estimated values are used to model (i.e. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: “a selection section configured to select” in claims 1-5, and 11; “the selection section is further configured to calculate” in claim 7, “the selection section is further configured to generate” in claim 8, “the selection section is further configured to not select” in claim 10, and “a prediction section configured to perform the prediction” in claim 12. These claims recite implementation by at least one processor, which provides sufficient structure to avoid being interpreted under 35 U.S.C. 112(f). 
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, and 10-15 are rejected under 35 U.S.C. 101. Claims 1-7, 10-12 and 14 are directed to a system, claim 13 is directed to method, and claim 15 is directed to a non-transitory computer-readable medium; therefore, claims 1-7, and 10-15 fall within one of the four statutory categories. However, claims 1-7, and 10-15 fall within the judicial exception of an abstract idea, specifically the abstract ideas of “Mental Processes” (including observation, evaluation, and opinion) and “Mathematical Concepts (including mathematical calculations and relationships)”.
	Claim 1:

Step 2A, Prong 1: Claim 1 recites the following abstract ideas:
select a transmission apparatus which transmits observation information to be used in prediction as a use apparatus on the basis of pieces of information associated with the plurality of transmission apparatuses, respectively (mental process directed to evaluation – a person could view information regarding a plurality of transmission apparatuses and select which apparatus to use as a mental step).
and select the use apparatus on the basis of whether or not the plurality of transmission apparatuses contribute to the prediction (mental step directed to observation, evaluation – a person could view how much each transmission apparatus contributed to the prediction, then  decide which apparatus to use in their mind).
Step 2A, Prong 2: Claim 1 recites the following additional elements:
a selection section configured to select, receive the observation information transmitted from only the selected transmission apparatus from among the plurality of transmission apparatuses, and wherein the selection section is implemented via at least one processor. The selection section and the processor are interpreted as generic computer components which apply an abstract idea, and receiving the observation information is interpreted as transmitting and receiving data. Therefore, these elements do not integrate the abstract idea into a practical application.
Step 2B: Claim 1 recites the following additional elements:

Claim 13 is a method claim and its limitation is included in claim 1. The only difference is that claim 13 requires a method. Therefore, claim 13 is rejected for the same reasons as claim 1.
Claim 15 is a non-transitory computer-readable medium claim and its limitation is included in claim 1. The only difference is that claim 15 requires a non-transitory computer readable medium claim, which is interpreted as an additional element directed to generic computer components (see MPEP 2106.05(d)). Therefore, claim 15 is rejected for the same reasons as claim 1.
The independent claims are not patent eligible.

Dependent claims 2-7, and 10-12 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as they recite further embellishment of the judicial exception.
	Claim 2:

Step 2A, Prong 1: Claim 2 recites the following abstract ideas:
select the use apparatus on the basis of attribute information of the plurality of transmission apparatuses (mental process directed to evaluation, judgement – a person could select an apparatus from a plurality of apparatuses in their mind after looking at attributes of each apparatus).
Step 2A, Prong 2: Claim 2 recites the following additional elements:
the selection section, further configured to select. This is interpreted as generic computer components which are used to merely apply an abstract idea, which does not integrate the abstract idea into a practical application.
Step 2B: Claim 2 recites the following additional elements:
the selection section, further configured to select. This is interpreted as generic computer components which are used to merely apply an abstract idea (see MPEP 2106.05(f)), which does not amount to significantly more. 
	Claim 3:
Step 1: Claim 3 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 3 recites the following abstract ideas:
select the use apparatus on the basis of a degree of association between a transmission apparatus contributed to the prediction in the past, and the plurality of transmission apparatuses (mental process directed to evaluation, judgement – a person could select a given 
Step 2A, Prong 2: Claim 3 recites the following additional elements:
the selection section, further configured to select. This is interpreted as generic computer components which are used to merely apply an abstract idea, which does not integrate the abstract idea into a practical application.
Step 2B: Claim 3 recites the following additional elements:
the selection section, further configured to select. This is interpreted as generic computer components which are used to merely apply an abstract idea (see MPEP 2106.05(f)), which does not amount to significantly more.
	Claim 4:
Step 1: Claim 4 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 4 recites the following abstract ideas:
select the use apparatus on the basis of a degree of association between a transmission apparatus not contributed to the prediction in the past, and the plurality of transmission apparatuses (mental process directed to evaluation, judgement – a person could select a given apparatus in their mind after determining that the given apparatus had not contributed to the prediction in the past compared to the plurality of apparatuses).
Step 2A, Prong 2: Claim 4 recites the following additional elements:

Step 2B: Claim 4 recites the following additional elements:
the selection section, further configured to select. This is interpreted as generic computer components which are used to merely apply an abstract idea (see MPEP 2106.05(f)), which does not amount to significantly more. 
	Claim 5:
Step 1: Claim 5 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 5 recites the following abstract ideas:
select the use apparatus on the basis of a degree of association between another transmission apparatus, and the plurality of transmission apparatuses (mental process directed to evaluation, judgement – a person could select a given apparatus from a plurality of apparatuses in their mind after viewing information related to the degree of association between at least two apparatuses).
Step 2A, Prong 2: Claim 5 recites the following additional elements:
the selection section, further configured to select. This is interpreted as generic computer components which are used to merely apply an abstract idea, which does not integrate the abstract idea into a practical application.
Step 2B: Claim 5 recites the following additional elements:

	Claim 7:
Step 1: Claim 7 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 7 recites the following abstract ideas:
calculate the contribution by using a contribution prediction model which predicts the contribution (mental process directed to evaluation, judgement – given that the broadest reasonable interpretation of a contribution prediction model is comparing two apparatuses to see which one contributed more – a person could calculate the contribution in their mind; if this calculation is not simply comparing the contribution of two apparatuses then it would be considered a mathematical calculation).
Step 2A, Prong 2: Claim 7 recites the following additional elements:
the selection section, further configured to calculate. This is interpreted as generic computer components which are used to merely apply an abstract idea, which does not integrate the abstract idea into a practical application.
Step 2B: Claim 7 recites the following additional elements:
the selection section, further configured to select. This is interpreted as generic computer components which are used to merely apply an abstract idea (see MPEP 2106.05(f)), which does not amount to significantly more.
	Claim 10:

Step 2A, Prong 1: Claim 10 recites the following abstract ideas:
not select another transmission apparatus as the use apparatus on the basis of a predicted value of the prediction accuracy in a case where the another transmission apparatus is not selected as the use apparatus, thereby updating the use apparatus (mental process directed to evaluation, judgement – a person could decide which transmission apparatus to use or not use in their mind after viewing information related to a predicted accuracy of the apparatus).
Step 2A, Prong 2: Claim 10 recites the following additional elements:
the selection section, further configured to not select. This is interpreted as generic computer components which are used to merely apply an abstract idea, which does not integrate the abstract idea into a practical application.
Step 2B: Claim 10 recites the following additional elements:
the selection section, further configured to not select. This is interpreted as generic computer components which are used to merely apply an abstract idea (see MPEP 2106.05(f)), which does not amount to significantly more.
	Claim 11:
Step 1: Claim 11 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 11 recites the following abstract ideas:

Step 2A, Prong 2: Claim 11 recites the following additional elements:
the plurality of transmission apparatuses is installed in a plurality of apparatuses, respectively, and the selection section, further configured to select. These are interpreted as generic computer components which are used to merely apply an abstract idea, which does not integrate the abstract idea into a practical application.
Step 2B: Claim 11 recites the following additional elements:
the plurality of transmission apparatuses is installed in a plurality of apparatuses, respectively, and the selection section, further configured to select. This is interpreted as generic computer components which are used to merely apply an abstract idea (see MPEP 2106.05(f)), which does not amount to significantly more.
	Claim 12:
Step 1: Claim 12 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 12 recites the following abstract ideas:
perform the prediction on the basis of the observation information transmitted from the use apparatus at a frequency based on a result of the prediction for every apparatus (mental process directed to evaluation, judgement – a person could determine how often to predict something based on the results of the previous prediction).
Step 2A, Prong 2: Claim 12 recites the following additional elements:

Step 2B: Claim 12 recites the following additional elements:
a prediction section, configured to perform the prediction, and wherein the prediction section is implemented via at least one processor. These are interpreted as generic computer components which are used to merely apply an abstract idea (see MPEP 2106.05(f)), which does not amount to significantly more.
Claim 14:
Step 1: Claim 14 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 14 recites the following abstract ideas:
wherein in a case a predicted value of the transmission apparatus is positive, the predicted value of the transmission apparatus contributes to the prediction, and in a case the predicted value of the transmission apparatus is negative, the predicted value of the transmission apparatus does not contribute to the prediction (these elements are interpreted as conditions by which a person might observe in their mind which transmission apparatus has contributed to the prediction and decide in their mind which apparatus to use).
Step 2A, Prong 2: Claim 14 does not recite any additional elements and therefore does not integrate the abstract idea into a practical application.

Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10-11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oguma (US 20140107812 A1, herein, Oguma) in view of Takaoka et al (US 20070067742 A1, herein, Takaoka).
Regarding claim 1, Oguma teaches an information processing apparatus (Oguma fig. 2 and para. [0007] recite the sensor information complementing system (i.e. information processing apparatus) of the present invention includes a plurality of sensors, sensor control means, storage means, relevant sensor selecting means, sensor information estimating means, and sensor information acquiring means), comprising:
(Oguma fig. 2 and para. [0034] recite the relevant sensor selection unit 3 selects sensors relevant to a particular sensor based on the sensor information stored in the sensor information storage unit 4. There may only be one relevant sensor, or two or more relevant sensors (i.e. a transmission apparatus is selected for use based on the information it has transmitted and the information other apparatuses have transmitted). Oguma para. [0007] recites the sensor information estimating means has a function of estimating information of a specific sensor by acquiring information of other sensors correlated to this specific sensor. When information of a sensor is requested, if that sensor is available, the sensor information acquiring means acquires the information from this sensor, and if the sensor is not available, acquires estimated information of this sensor from the sensor information estimating means (i.e. apparatuses are selected in order to estimate or predict values for an unavailable apparatus, therefore the observation information from the apparatuses is used for prediction)), 
and wherein the selection section is implemented via at least one processor (Oguma para. [0030] recites fig. 2 is a diagram illustrating functional blocks of respective nodes. Each node includes a sensor information acquisition unit 1, a sensor information estimation unit 2, a relevant sensor selection unit 3 (i.e. the selection section is implemented via a processor), a sensor information storage unit 4, a sensor control unit 5, and a coordination unit 6 as its functional units. These functional units are realized by a processor (CPU or MPU) running a program stored in a supplementary storage device (various types of ROMs, HDDs, SSDs, and the like)).
However, Oguma does not teach receiving the observation information transmitted from only the selected transmission apparatus from among the plurality of transmission apparatuses, wherein the selection section is further configured to select the use apparatus on the basis of whether or not the plurality of transmission apparatuses contribute to the prediction.
Takaoka teaches receiving the observation information transmitted from only the selected transmission apparatus from among the plurality of transmission apparatuses (Takaoka para. [0094] recites the sensor information having an extremely low contribution degree is set so that it is not transmitted. That is, the sensor information having a large contribution degree is preferentially transmitted (i.e. apparatuses that are not selected do not transmit information)), wherein the selection section is further configured to select the use apparatus on the basis of whether or not the plurality of transmission apparatuses contribute to the prediction (Takaoka fig. 2 and para. [0090] recite that the so-called contribution degree, which is a degree indicating a contribution of the sensor information to a distribution (data group) of the sensor information that the application apparatus 3 receives, has such a characteristic that in a case where the value of the sensor information can be easily forecasted/estimated from the distribution of the sensor information, its value becomes small (the contribution degree is low), and in a case where the forecast/estimation is difficult, its value becomes large (the contribution degree is high). Para. [0094] recites with the communication control technique, for example, the sensor information having a large contribution degree, to which the delayed transmission is applied as the communication control condition, has a small delay time set, and the sensor information having a small contribution degree, to which the delayed transmission is applied as the communication control condition, has a large delay time set. Further, the sensor information having an extremely low contribution degree is set so that it is not transmitted. That is, the sensor information having a large contribution degree is preferentially transmitted (i.e. the plurality sensors are compared based on their contribution and a sensor determined to have a large contribution is singled out) Takaoka fig. 4 and para. [0114] recite that the configuration of the second embodiment of the present invention differs from that of the first embodiment shown in FIG. 2 in a point that the former does not include the server 2, but includes a plurality of application apparatuses. Fig. 4 shows the same contribution degree calculating means as the first embodiment (i.e. the methods described in Takaoka paras. [0090] and [0094] can be implemented with a plurality of apparatuses)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the contribution degree calculating means from Takaoka to help select relevant sensors in the selection unit from Oguma. Oguma and Takaoka are analogous art, both directed to monitoring a plurality of information transmission devices and deciding which sensors are useful. One of ordinary skill would be able to more accurately determine which sensors are relevant to Oguma based on their contribution according to Takaoka.
Regarding claim 2, the combination of Oguma and Takaoka teaches the information processing apparatus according to claim 1, wherein the selection section selects the use (Oguma para. [0034] recites the relevant sensor selection unit 3 selects sensors relevant to a particular sensor based on the sensor information stored in the sensor information storage unit 4. There may only be one relevant sensor, or two or more relevant sensors. "Relevant" here means that sensors' information is correlated to each other so that, even if information of one sensor cannot be obtained, the information of this sensor can be estimated from the information of the other relevant sensor (i.e. the information used to select an apparatus for use is specific to the attributes of the plurality of apparatuses)).
Regarding claim 3, the combination of Oguma and Takaoka teaches the information processing apparatus according to claim 1, wherein the selection section is further configured to select the use apparatus (Oguma para. [0034] teaches selecting a relevant sensor) on the basis of a degree of association between a transmission apparatus contributed to the prediction in the past, and the plurality of transmission apparatuses (Takaoka fig. 2 and para. [0090] recite that the so-called contribution degree, which is a degree indicating a contribution of the sensor information to a distribution (data group) of the sensor information that the application apparatus 3 receives, has such a characteristic that in a case where the value of the sensor information can be easily forecasted/estimated from the distribution of the sensor information, its value becomes small (the contribution degree is low), and in a case where the forecast/estimation is difficult, its value becomes large (the contribution degree is high). Para. [0094] recites with the communication control technique, for example, the sensor information having a large contribution degree, to which the delayed transmission is applied as the communication control condition, has a small delay time set, and the sensor information having a small contribution degree, to which the delayed transmission is applied as the communication control condition, has a large delay time set. Further, the sensor information having an extremely low contribution degree is set so that it is not transmitted. That is, the sensor information having a large contribution degree is preferentially transmitted (i.e. the plurality sensors are compared based on their contribution and a sensor determined to have a large contribution is singled out)).
Regarding claim 4, the combination of Oguma and Takaoka teaches the information processing apparatus according to claim 1, wherein the selection section is further configured to select the use apparatus (Oguma para. [0034] teaches selecting a relevant sensor) on the basis of a degree of association between a transmission apparatus not contributed to the prediction in the past, and the plurality of transmission apparatuses (Takaoka para. [0094] recites with the communication control technique, for example, the sensor information having a large contribution degree, to which the delayed transmission is applied as the communication control condition, has a small delay time set, and the sensor information having a small contribution degree, to which the delayed transmission is applied as the communication control condition, has a large delay time set. Further, the sensor information having an extremely low contribution degree is set so that it is not transmitted. That is, the sensor information having a large contribution degree is preferentially transmitted (i.e. the plurality sensors are compared based on their contribution and a sensor determined to have a small contribution is singled out)).
Regarding claim 5, the combination of Oguma and Takaoka teaches the information processing apparatus according to claim 1, wherein the selection section is further configured (Oguma fig. 6, steps S602-S610 recite the process of comparing the degree of association between at least two apparatuses to determine which apparatuses will be relevant to a target sensor).
Regarding claim 7, the combination of Oguma and Takaoka teaches the information processing apparatus according to claim 1, wherein the selection section is further configured to calculate the contribution by using a contribution prediction model which predicts the contribution (Takaoka fig. 2 and para. [0089] recite the contribution degree calculating means 123 calculates the contribution degree of the sensor data. The contribution degree calculating means 123 calculates the contribution degree based upon the event model, responding to the sensor information generated by one sensor node, the past sensor information generated by its sensor node, the sensor information generated by the other sensor node, etc. (i.e. the contribution is calculating using a model based on information transmitted by the sensors)).
Regarding claim 10, the combination of Oguma and Takaoka teaches the information processing apparatus according to claim 1, wherein the selection section is further configured to not select another transmission apparatus as the use apparatus on the basis of a predicted value of the prediction accuracy (Takaoka [0090] teaches the predicted value) in a case where the another transmission apparatus is not selected as the use apparatus, thereby updating the use apparatus (Oguma fig. 1 and fig. 9 show multiple sensors as components of a node, in which case an individual sensor selected for use would be considered a part of the use apparatus)
Regarding claim 11, the combination of Oguma and Takaoka teaches the information processing apparatus according to claim 1, wherein the plurality of transmission apparatuses is installed in a plurality of apparatuses, respectively, and the selection section is further configured to select the same use apparatus for the plurality of apparatuses (Oguma fig. 1 shows multiple sensors for the same node (i.e. apparatus). Oguma para. [0009] recites each node can thus regularly acquire sensor information and store the information in the storage means with respect to the sensors belonging to its own node and sensors belonging to other nodes. Oguma para. [0009] also recites when estimating information of a specific sensor, if other sensors correlated to this sensor belong to other nodes, the sensor information estimating means should preferably acquire sensor information via the coordination means to estimate the information (i.e. each node has its own apparatus, but the nodes can communicate when needed to find relevant sensors or use sensors)).
Claim 13 is a method claim and its limitation is included in claim 1. The only difference is that claim 13 requires a method (Oguma para. [0014] recites the invention can also be understood as a method of complementing sensor information that involves these processes, or as a program for implementing the method on a computer). Therefore, claim 13 is rejected for the same reasons as claim 1.
Claim 15 is a non-transitory computer-readable medium claim and its limitation is included in claim 1. The only difference is that claim 15 requires a non-transitory computer-readable medium (Oguma para. [0014] recites the invention can also be understood as a method of complementing sensor information that involves these processes, or as a program for implementing the method on a computer. Oguma para. [0030] recites fig. 2 is a diagram illustrating functional blocks of respective nodes. Each node includes a sensor information acquisition unit 1, a sensor information estimation unit 2, a relevant sensor selection unit 3, a sensor information storage unit 4, a sensor control unit 5, and a coordination unit 6 as its functional units. These functional units are realized by a processor (CPU or MPU) running a program stored in a supplementary storage device (various types of ROMs, HDDs, SSDs, and the like)). Therefore, claim 15 is rejected for the same reasons as claim 1.	

Claims 8-9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Oguma (US 20140107812 A1, herein Oguma) in view of Takaoka et al (US 20070067742 A1, herein Takaoka) in further view of Rao et al* (“Teaching-Learning-Based Optimization: A novel method for constrained mechanical design optimization problems”, herein Rao).
*A copy of this document was provided with the previous office action and therefore has not been provided again.
Regarding claim 8, the combination of Oguma and Takaoka teaches the information processing apparatus according to claim 7.
However, the combination of Oguma and Takaoka does not explicitly teach the selection section is further configured to generate the contribution prediction model on the basis of teacher information associated with a plurality of transmission apparatuses for a teacher other than the plurality of transmission apparatuses, and a prediction accuracy for prediction using observation information transmitted from the transmission apparatus except for one from the plurality of transmission apparatuses for the teacher.
(Takaoka [0089-0090] teaches the contribution prediction model) on the basis of teacher information associated with a plurality of transmission apparatuses for a teacher other than the plurality of transmission apparatuses (Rao fig. 2-3 and page 304, right column, paragraph 2 recite a teacher increases the mean of the class according to his or her capability. In fig. 2, teacher TA will try to move mean MA towards their own level according to his or her capability, thereby increasing the learners’ level to a new mean MB. Teacher TA will put maximum effort into teaching his or her students, but students will gain knowledge according to the quality of teaching delivered by a teacher and the quality of students present in the class. The quality of the students is judged from the mean value of the population. Teacher TA puts effort in so as to increase the quality of the students from MA to MB, at which stage the students require a new teacher, of superior quality than themselves, i.e. in this case the new teacher is TB. Hence, there will be a new curve-B with new teacher TB (i.e. a teacher is always separate from the plurality of apparatuses, even after a new teacher is selected)), 
and a prediction accuracy for prediction using observation information (Takaoka [0090] teaches prediction using observation information) transmitted from the transmission apparatus except for one from the plurality of transmission apparatuses for the teacher (Rao fig. 2-3 and page 304, right column, paragraph 2 recite that teacher TA puts effort in so as to increase the quality of the students from MA to MB, at which stage the students require a new teacher, of superior quality than themselves, i.e. in this case the new teacher is TB. Hence, there will be a new curve-B with new teacher TB (i.e. the teacher apparatus is separated from the learning apparatuses until a new teaching apparatus is selected)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by combining the teaching-learning-based algorithm from Rao into the sensor information complementing system from Oguma as modified by Takaoka. Rao does not disclose predicting a value, but it would be obvious to one of ordinary skill that the hierarchy and ranking of learners from the Rao algorithm could be adapted for prediction. One of ordinary skill would benefit from integrating the teacher-learner hierarchy from Rao into the contribution degree calculating means from Takaoka to determine which sensor had contributed the most, this sensor being considered the most relevant according to Oguma.
Regarding claim 9, the combination of Oguma, Takaoka and Rao teaches the information processing apparatus according to claim 8, wherein the teacher information includes at least one of attribute information of the transmission apparatus for the teacher, a degree of association with the transmission apparatus contributed to the prediction in the past, a degree of association with the transmission apparatus not contributed to the prediction in the past, or a degree of association with other transmission apparatuses for a teacher (Rao fig. 2-3 and page 304, right column, paragraph 2 recite that the teacher is considered as the most knowledgeable person in the society, so the best learner is mimicked as a teacher, which is shown by TA in Fig. 2. Paragraph 2 also recites that teacher TA puts effort in so as to increase the quality of the students from MA to MB, at which stage the students require a new teacher, of superior quality than themselves, i.e. in this case the new teacher is TB. Hence, there will be a new curve-B with new teacher TB (i.e. the teacher information is based on how the teacher apparatus contributed in the past)).
Regarding claim 14, the combination of Oguma and Takaoka teaches the information processing apparatus according to claim 1, wherein in a case a predicted value of the transmission apparatus is positive, the predicted value of the transmission apparatus contributes to the prediction, and in a case the predicted value of the transmission apparatus is negative, the predicted value of the transmission apparatus does not contribute to the prediction (Rao fig. 3 and section 2.2 recite learners increase their knowledge by two different means: one through input from the teacher and the other through interaction between themselves. A learner interacts randomly with other learners with the help of group discussions, presentations, formal communications, etc. A learner learns something new if the other learner has more knowledge than him or her. Learner modification is expressed as:
For i = 1 : Pn
Randomly select two learners Xi and Xj, where i ̸= j
If f (Xi) < f (Xj)
Xnew,i = Xold,i + ri(Xi − Xj)
Else
Xnew,i = Xold,i + ri(Xj − Xi)
End If
End For
Accept Xnew if it gives a better function value.

Examiner’s Note: as shown in fig. 3, Xi and Xj are predicted values that correspond to different learners (i.e. apparatuses) in the set. The solutions are only kept if the learner learns something new (i.e. values are positive - i.e. they contribute to the contribution))

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Oguma (US 20140107812 A1, herein Oguma) in view of Takaoka et al (US 20070067742 A1, herein Takaoka), in further view of Tokuhashi et al (US 20170082986 A1, herein Tokuhashi).
Regarding claim 12, the combination of Oguma and Takaoka teaches the information processing apparatus according to claim 11.
However, the combination of Oguma and Takaoka does not explicitly teach a prediction section configured to perform the prediction on the basis of the observation information transmitted from the use apparatus at a frequency based on a result of the prediction for every apparatus, wherein the prediction section is implemented via at least one processor.
Tokuhashi teaches a prediction section configured to perform the prediction on the basis of the observation information transmitted from the use apparatus at a frequency based on a result of the prediction every apparatus (fig. 12 and para. [0125] recite in the case where the sensor Sn is a device sensor ("Route 1" in FIG. 12), the acquisition frequency of the device sensor is changed depending on the result of a comparison between an actually measured value and a predicted value of the device sensor (i.e. the next prediction is performed at a frequency based on the result of the current prediction)), wherein the prediction section is implemented via at least one processor (para. [0157] recites each of the above-mentioned parts, functions, processing units, processing means, and the like may be realized by hardware by designing and the like all or some of such parts, functions, processing units, and processing means as integrated circuits, for example. In addition, each of the above-mentioned parts, functions, and the like may also be realized by software by interpreting and executing programs for realizing each function with a processor).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20130262013 A1 (Ide) teaches a measurement information computation unit that compares measured times series data to a model in order to determine when to use certain sensors and when other sensors are not needed.
US 9621656 B2 (Fukui) teaches an event information transmission interval control unit that controls transmission intervals according to a traffic reduction amount and a collection cost.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH M FEITL whose telephone number is (571)272-8350. The examiner can normally be reached on M-F 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
	/L.M.F./             Examiner, Art Unit 2121      


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121